PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of the appellee, who was the plaintiff in the trial court. The appellee filed a complaint *28to enforce a judgment entered against the appellant in a court in the State of New York. The appellant’s answer asserted that the New York judgment was void because the New York court never had personal jurisdiction over him. Affidavits were filed by each party. We reverse.
The record on appeal fails to demonstrate that a material fact — the validity of the alleged service upon the appellant— was not genuinely in issue. See Harvey Building, Inc. v. Haley, Fla.1965, 175 So.2d 780; Holl v. Talcott, Fla.1966, 191 So.2d 40; Visingardi v. Tirone, Fla.1967, 193 So.2d 601.
This cause is remanded to the trial court for the purpose of receiving evidence on the issues raised by the pleadings and rendition of a final judgment thereon.
Reversed and remanded with directions.